Powell, J.
1. The evidence authorized the verdict.
2. While a trial judge has the discretion to grant a new trial because of newly discovered evidence which is cumulative in its nature, yet his discretion in refusing to do so will not ordinarily be reversed; especially is this .true where the alleged newly discovered evidence bears upon its face indicia which tend so to discredit it that on another trial the result would probably not be changed.
3. Matters relating to the form or substance of the sentence can not legally be made grounds for a new trial. If the sentence is for any reason erroneous, the error can be corrected only by direct exception.

Judgment affirmed.